 
EXHIBIT 10.2


SECOND AMENDMENT TO
AMENDMENT TO DEBENTURES AND WARRANTS,
AGREEMENT AND WAIVER


THIS SECOND AMENDMENT TO AMENDMENT TO DEBENTURES AND WARRANTS, AGREEMENT AND
WAIVER (this “Agreement”) is entered into on July 2, 2009 by and among
Ecotality, Inc., a Nevada corporation (the “Company”), on the one hand, and
Enable Growth Partners LP (“EGP”), Enable Opportunity Partners LP (“EOP”),
Pierce Diversified Strategy Master Fund LLC, Ena (“Pierce”, together with EGP,
EOP and Pierce, the “Enable Funds”), and BridgePointe Master Fund Ltd.
(“BridgePointe,” together with the Enable Funds, each individually referred to
as an “Existing Holder” and collectively as the “Existing Holders” or the
“Existing Investors”). Capitalized terms not defined in this Agreement shall
have the meanings ascribed to such terms in the May 2009 Amendment (as defined
below).


Recitals


WHEREAS, the Debtors and the Existing Holders entered into an Amendment to
Debentures and Warrants, Agreement and Waiver on or about May 15, 2009, as
amended by the First Amendment (the “May 2009 Amendment”);


WHEREAS, on or about June        , 2009, the Existing Investors entered into a
First Amendment to Amendment to Debentures and Warrants, Agreement and Waiver
(the “First Amendment”); and


WHEREAS, the Company and the Investors now desire that the terms of the May 2009
Amendment be further modified and clarified and have entered into this Agreement
to document their agreement regarding such modifications.


NOW THEREFORE, in consideration of the mutual promises and agreements contained
herein, and intending to be legally bound hereby, the undersigned parties hereby
agree as follows:


A.           Incorporation of Preliminary Statements. The Recitals set forth
above by this reference hereto are hereby incorporated into this Agreement.


B.    Amendment to Section 11(b) of the May 2009 Amendment.


(1)           The following definition is added in Section 11(b) of the May 2009
Amendment, immediately following the definition of “Included Holder’s Fully
Diluted Amount”:


“Included Holder’s Augmented Fully Diluted Amount” shall mean the sum of (i) the
Included Holder’s Fully Diluted Amount, plus (ii) the number of shares of Common
Stock of the Company that have been issued to the Included Holder by the Company
pursuant to the conversion of the Included Holder’s Debentures and the exercise
of the Included Holder’s Warrants, since their respective issuance dates, and
regardless of whether or not such shares of Common Stock have been sold by the
Included Holder.

 
1

--------------------------------------------------------------------------------

 

(2)          Amendment to Section 12 of the May 2009 Amendment. In the first
sentence of Section 12 of the May 2009 Amendment, the phrase “Included Holder’s
Fully Diluted Amounts” is hereby replaced with the phrase “Included Holder’s
Augmented Fully Diluted Amounts” and the phrase “Included Holder’s Fully Diluted
Amount” is hereby replaced with the phrase “Included Holder’s Augmented Fully
Diluted Amount.”


The amendments described in this Section B are conditioned upon, and shall not
take effect until, substantively identical revisions are made to any warrants
issued or issuable in connection with the Bridge Notes (as defined in the May
2009 Amendment).


(3)          Amendment to Section 4 of the May 2009 Amendment. The date in the
first sentence of Section 4 of the May 2009 Amendment which reads “June 30,
2009” is hereby amended and replaced with “July 2, 2009.”


C. Agreement and Clarification Regarding Amended and Exchanged Securities.


(1)  In conjunction with the May 2009 Amendment, the Company signed Amended and
Restated Warrants (the “Amended and Restated Warrants”), in the form of Exhibit
A attached hereto, in the name of each Existing Investor to include the
Increased Amount of Warrants set forth in Schedule A to the May 2009 Amendment
Agreement. The Company and the Existing Holders each hereby agree and
acknowledge that the Amended and Restated Warrants (as they may be further
adjusted by the June 30 True-Up, as defined in the May 2009 Amendment) were and
are being issued in substitution for and not in satisfaction of the Warrants
originally issued in November, 2007 and December 2007, respectively, and for no
additional cash consideration.


In addition, to the extent that amended and restated Debentures are issued to
reflect the amendments of the May 2009 Amendment, the Company and the Existing
Holders each hereby agree and acknowledge that such amended and restated
Debentures are being issued in substitution for and not in satisfaction of the
Debentures originally issued in November, 2007 and December 2007, respectively,
and for no additional cash consideration.

 
2

--------------------------------------------------------------------------------

 

It is expressly agreed and understood that, pursuant to Rule 144, the holding
period for the Debentures, as amended (and for the underlying shares issuable
upon the conversion thereof) and for the Amended and Restated Warrants (and for
the underlying shares issuable upon the cashless exercise thereof) shall each
tack back (the “Rule 144 Tacking”) to the original November 2007 or December
2007 issue date (as applicable) of the Warrants and Debentures, respectively. In
addition, in lieu of the issuance any new warrant certificates in satisfaction
of the Make-Up Warrants under Section 12 of the May 2009 Amendment, the Company
and Existing Holders agree that in lieu thereof, and for no new cash
consideration, each Existing Holder shall exchange its Amended and Restated
Warrant held immediately prior to the Triggering Issuance giving rise to the
Make-Up Warrant issuance for an Amended and Restated Warrant reflecting the
aggregate amounts required to be held by such Existing Holder following such
Triggering Issuance under Section 12 of the May 2009 Amendment, with the holding
period of such warrants tacking back to the original November 2007 or December
2007 issue date, as applicable. The Company agrees not to take a position
contrary to this Section C. In addition to, and without limiting the rights and
obligations of the parties under the Transaction Documents (including, without
limitation, the provisions of Section 4.1 of the Securities Purchase
Agreements), the Company agrees to take all actions, including, without
limitation, use its best efforts to cause the issuance by its legal counsel of
any necessary legal opinions, to issue to the Existing Holders any Debentures,
as amended (and for the underlying shares issuable upon the conversion thereof)
and the Amended and Restated Warrants (and the underlying shares issuable upon
the cashless exercise thereof) without restriction and not containing any
restrictive legend without the need for any action by the Existing Holder,
except as otherwise provided herein, such issuance to otherwise be made in
accordance with the terms and conditions of the applicable Transaction
Documents.


(2) Upon an Existing Holder’s conversion of a Debenture, as amended or cashless
exercise of any of the Amended and Restated Warrants, following the receipt by
the Company of a standard Rule 144 representation letter from such Existing
Holder, the Company shall issue the applicable number of unrestricted and
unlegended shares to such Existing Holder in such exercise, provided that:


(a) the Company shall not require any legal opinion from the Existing Holders as
to the Rule 144 Tacking,


(b) the Company may require reasonable backup from the exercising holder
regarding its non-affiliate status for Rule 144 purposes, provided that the
Company shall not require another opinion of counsel as to non-affiliate status
from BridgePointe Master Fund Ltd. (“BridgePointe”) in addition to the
BridgePointe Opinion (as defined below) previously provided, so long as
BridgePointe represents in the applicable Rule 144 Representation Letter (i)
that BridgePointe does not have an appointee sitting on the Company’s board of
directors, and (ii) there has been no other material change of facts or law that
could reasonably be expected to change BridgePointe’s non-affiliate status since
the date of the BridgePointe Opinion. For purposes hereof, the “BridgePointe
Opinion” shall mean the opinion of counsel provided, on or about June 26, 2009,
by the Law Office of Otto E. Sorensen, APC to Holladay Stock Transfer, Inc. on
BridgePointe’s behalf.

 
3

--------------------------------------------------------------------------------

 


(3)           At the option of any Existing Holder, in addition to, and without
limiting the rights and obligations under the Transaction Documents and Section
(C)(1) and (2) above, upon an Existing Holder’s conversion of a Debenture, as
amended or cashless exercise of any of the Amended and Restated Warrants in
reliance on Rule 144, if the Company’s transfer agent requires a legal opinion
with respect to the issuance of Common Stock without a restrictive legend in
connection therewith, following the receipt by the Company of a Rule 144 opinion
from outside counsel to the applicable Existing Holder, the Company shall issue
the applicable number of unrestricted and unlegended shares to such Existing
Holder otherwise in accordance with, and subject to the terms and conditions of
the applicable Transaction Documents.


D.           No Further Amendments. Except as set forth above, the May 2009
Amendment shall remain in full force and effect in accordance with its terms.


E.           Counterparts. This Agreement may be executed in counterparts and
delivered by facsimile and all so executed and delivered shall constitute a
single original.


[signature pages follow]

 
4

--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF, the parties have duly executed this Agreement as of the date
first written above.


ECOTALITY, INC., a Nevada corporation
       
By:
   
Name:
   
Title:
President
 



[signature page of Holders/Investors follows]

 
5

--------------------------------------------------------------------------------

 


Convertible Debenture Holders’ Signature Page


BRIDGEPOINTE MASTER FUND LTD.
     
By:
   
Name:
   
Title:
         
ENABLE GROWTH PARTNERS LP
     
By:
   
Name:
   
Title:
         
ENABLE OPPORTUNITY PARTNERS LP
     
By:
   
Name:
   
Title:
         
PIERCE DIVERSIFIED STRATEGY MASTER FUND LLC, ENA
     
By:
   
Name:
   
Title:
   


 
6

--------------------------------------------------------------------------------

 